FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                                      No. 04-16-00358-CR

                                    Scott E. COALWELL,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR10786
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER

      Kay Gittinger’s notification of late record is hereby noted. The reporter’s record is due
on November 30, 2016.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court